Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 08/30/2022. 

Allowance

Claims (22-27), (28-33) and (34-39) are allowable.
Claims 1-21 are cancelled.


Terminal Disclaimer

The terminal disclaimer filed on 08/30/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance

The cited arts of record, by O'Sullivan et al. Patent Publication Application US 20140040270 Al (hereinafter O'Sullivan) teaches analyzing and grouping a document based on content occurrences.
Claims (22-27), (28-33) and (34-39) are allowable. Independent claims 22, 28 and 34 are allowable because the prior arts of record do not teach collocating a group of defined term occurrences within an interface. Wherein the interface lists a group of defined term occurrences occurred before an error, and another group of defined term occurrences occurred after the defining term in a the document. The cited arts of record, O'Sullivan et al. Patent Publication Application US 20140040270 Al (hereinafter O'Sullivan) do not explicitly disclose, teach, or suggest the claimed limitations of:
identifying, by the at least one processing device, occurrences of at least one content type in the body of text;
determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences;
for each content type of the at least one content type, grouping, by the at least one processing device, at least a portion of the occurrences corresponding to the content type to provide grouped content type occurrences; [[and]]
determining, for a first occurrence based on a context of the first occurrence, that the first occurrence constitutes an error; and
generating, by the at least one processing device, the user interface including portions of text from the body of text representative of at least some of the occurrences of the at least one content type, the user interface further comprising the grouped content type occurrences collocated within the user interface and an indication that the first occurrence constitutes an error. 

(in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144